Citation Nr: 0005516	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for entitlement to service connection for congenital 
deformity of the lumbar spine.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, including post-operative 
herniated nucleus pulposus.

3.  Whether there is new and material evidence to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active military service from March 14, 1962 
to August 10, 1962.  He was discharged Under Honorable 
Conditions, and this was subsequently upgraded to Honorable.

The Board, in a decision in November 1976, denied service 
connection for a psychiatric disorder and a low back 
condition.  The Board concluded that the veteran's low back 
disability preexisted service and did not increase in 
severity during service.  The Board further concluded that 
the veteran's personality disorder was not a disease or 
injury for compensation purposes and that he did not have an 
acquired psychiatric disorder.

The veteran, in May 1990, filed a claim for compensation 
benefits for a psychiatric disorder and low back condition.  
He submitted evidence including documents associated with his 
discharge up-grade.  Included therein was a July 19, 1962, 
record of psychiatric evaluation, with a diagnosis of 
passive-dependent personality with multiple somatic symptoms 
and mild depression, EPTS (existing prior to service).  In 
July 1990 he filed a notice of disagreement (NOD) to the RO's 
finding that new and material evidence had not been 
submitted, and a statement of the case was issued in August 
1991.  The veteran, in a certified statement dated in 
September 1991, indicated that he wanted to "discontinue" 
his appeal for service connection for a back condition and a 
"nervous condition."  He also indicated that he was filing 
a "reopen[ed]" claim for service connection for multiple 
acquired psychiatric disorders, including disorders he 
identified by their diagnostic code numbers as atypical 
psychosis, schizophrenia, major depression and bipolar 
disorder.  In October 1992, the veteran again referred to 
this list of psychiatric disorders.  The RO subsequently 
developed for appeal the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder.  

After "withdrawing" the claim for service connection for a 
back disability in 1991, the veteran reported in October 
1992, that he sustained a severe low back injury in service.  
The RO thereafter developed for appeal the issue of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for a low back condition.  In 
the course of the appeal medical evidence was provided 
showing degenerative disc disease of the lumbar spine, and 
surgery for herniated nucleus pulposus (HNP) of the lumbar 
spine.  The Hearing Officer decision of February 1996 
included regulations for service incurrence, as well as those 
addressing new and material evidence.  The 1976 Board 
determination concerning the low back addressed only the 
preexisting back disorder, and not degenerative disc disease 
and HNP, which are separate and distinct disabilities.  
Accordingly, the Board finds that a threshold question is 
presented as to whether new and material evidence has been 
submitted to reopen the claim for the preexisting back 
disorder, but that the other diagnosed back disabilities 
should be addressed on a de novo basis.

This case was previously before the Board and remanded for 
due process purposes in June 1996, and additional development 
in May 1997.  The case has been returned to the Board for 
further appellate consideration.  

The appellant provided testimony before a traveling member of 
the Board of Veterans' Appeals, sitting at San Antonio, 
Texas, in January 1997.

It was pointed out in the May 1997 remand, that the reference 
to 38 U.S.C.A. § 1154(b) in the January 1997 hearing was 
presumed to be reference to § 1154(a), as it is not shown or 
contended that the veteran engaged in combat with the enemy.

The issue of whether there is new and material evidence to 
reopen a claim for entitlement to service connection for 
congenital deformity of the lumbar spine is the subject of a 
remand contained herein.  The issue of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
including post-operative herniated nucleus pulposus, is 
deferred, pending the aforementioned remand.


FINDINGS OF FACT

1.  The Board, in a decision in November 1976, denied service 
connection for a psychiatric disorder, on the basis that he 
did not have an acquired psychiatric disorder; the low back 
disorder issue was denied on the basis that the appellant had 
low back disability prior to service, and there was no 
increase in severity during service.

2.  Evidence submitted since the November 1976 decision 
consists essentially of parole and written statements from 
the appellant, medical evidence of diagnoses of an acquired 
psychiatric disorders and a medical statement that the 
appellant's congenital variation of the lumbar spine was 
aggravated by military service.

4.  The medical evidence is new, and material to the issue of 
service connection for a congenital defect of the lumbar 
spine, as there is a medical opinion addressing nexus to 
service. 

5.  The additional evidence submitted to support the 
application to reopen comprises evidence previously submitted 
to agency decision makers or evidence that does not bear 
directly and substantially upon the specific matter under 
consideration, evidence which is cumulative nor redundant, 
and or evidence which by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

6.  There is no competent medical evidence diagnosing an 
acquired psychiatric disability productive of current 
disability that is causally related to service or to service 
connected disability.

7.  The clear weight of the competent medical evidence fails 
to show a current acquired psychiatric disorder related to 
military service or to service connected disability.


CONCLUSIONS OF LAW

1.  The evidence submitted since the Board decision of 
November 1976 is new and material and the claim for service 
connection for a congenital defect of the lumbar spine is 
reopened.  38 U.S.C.A. §§ 5107(a), 5108, 7104(b) (West 1991 & 
Supp. 1999).

2.  The veteran's claim for service connection for an a 
congenital defect of the lumbar spine is well-grounded and 
the VA has a duty to assist by obtaining or attempting to 
obtain all relevant evidence.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

3.  The evidence submitted since the Board decision of 
November 1976 is not new and material and the claim for 
service connection for an acquired psychiatric disorder is 
not reopened.  38 U.S.C.A. §§ 5107(a), 5108, 7104(b) (West 
1991 & Supp. 1999).

4.  The claim for service connection for an acquired 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§§ 5107(a).

5.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence to Reopen a Claim

Generally, in a case for determination of whether new and 
material evidence had been submitted, there is a review of 
evidence available at the time of the final determination, 
and then a recitation of evidence submitted since that time.  
In this instance, given the interlocking nature of the back 
disabilities that are subject to this appeal, and the expanse 
of evidence that often contains material germane to both 
issues, the Board will present the evidence, chronologically, 
in one body, to preserve continuity and for ease of review.  
Pertinent elements of evidence will then be discussed with 
review and analysis of the issues.

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Veterans Appeals (Court) 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation." Hodge, 155 F.3d at 1364.  The Court of 
Appeals for the Federal Circuit further held that the Court's 
"legal analysis may impose a higher burden on the veteran 
before a disallowed claim is reopened" as to what 
constitutes "material evidence" Id. at 1363, and remanded 
the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

Pursuant to 38 U.S.C.A. § 7105 (West 1991), where an appeal 
from a determination by the RO is not perfected, that 
determination becomes final, and a final decision by the RO 
on a given claim "may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered."  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once a decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105; see also McGinnis v. Brown, 4 Vet. App. 239, 243-45 
(1993). 

38 C.F.R. § 3.156(a) (1999) provides a definition of "new 
and material evidence."  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, supra.

Following Hodge, the Court, in Elkins v. West, 12 Vet. App. 
209 (1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

In Winters v. West, 12 Vet. App. 203 (1999), the Court held 
that even assuming the Board had committed error in refusing 
to reopen a claim by application of the now invalid Colvin 
test of materiality, such error would not be prejudicial if 
it is clear on the record that claim would not be well 
grounded.  In Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999), the Court further concluded that a determination as 
to whether evidence is new is separate from a determination 
as to whether the evidence is material.  If the Board 
determines that the evidence is not new, that should end the 
Board's analysis as to whether the evidence is "new and 
material."  Accordingly, if the evidence is not new, it is 
not necessary to go on and determine whether it is material, 
and thus any error arising from the application of the now 
invalid Colvin test of materiality would be harmless and a 
remand for readjudication consistent with Hodge would not be 
warranted.

Congenital Deformity of the Lumbar Spine

	Evidence at the time of the November 1976 Board decision

Service medical records disclose that the February 1962 
examination for entry into service was negative for a 
psychiatric disorder and back disability.  Back complaints 
were noted March 29, 1962.  Mild back strain was noted.  
Bactrim and cold spray were prescribed.  On March 29, 1962, 
x-rays of the lumbar spine showed normal alignment with a 
partial sacralization, L-5 and what "appears to be evidence 
of arthritic changes between the partially formed right 
transverse process of L-5 and the sacrum."  On April 2, 
1962, he was seen for back complains, "as above."  Cold 
spray was again prescribed.  When he was seen April 6, 1962 
for complaints, "back old injury" was noted.  It was 
recorded that x-rays were negative, and there was a wide area 
of dull aching.  ASA (aspirin) was prescribed.  An April 10, 
1962, notation concerned back complaints.  It was reported 
that the veteran was in the second week of BCT (basic combat 
training), and this was the 4th time on sick call because of 
back pain.  It was noted that x-rays and examination were 
negative.  APC (aspirin, phenacetin, and caffeine), and 
Robaxin for pain were prescribed, along with hot showers.  On 
April 13, 1962, he was see for his back and it was noted that 
he had vague onset of back pain 3 years ago and stated there 
was no unusual trauma.  He "has had variable history of 
dorsal and lumbar aching."  Lumbar spinal series were 
negative.   The veteran stated that he could not carry his 
pack any more because it hurt his back too much.  On 
examination, there was subjective L-S (lumbar sacral) pain 
without radiation.  DTR (deep tendon reflexes) were intact, 
there was no hyperesthesias, and FROM (full range of motion) 
without pain.  Straight leg raising was negative, and the 
impression was no orthopedic disease, "will send to ortho 
clinic" for final evaluation.  ASA was prescribed.  It was 
also noted that the veteran was an only child, his father 
separated from "them" at age 8 years, and his mother was 
sickly.  A May 7, 1962, dispensary record reflects back 
complaints, and mental hygiene requests further check up on 
the back before discharge.  He was to be sent to an 
orthopedic clinic.  

Orthopedic clinic examination on May 7, 1962, noted a 21-
year-old in the 6th week of BCT, with recurrent low back pain 
the past 3 years.  There was no radiation, or history of 
trauma.  The pain was said to occur after prolonged exertion 
and with heavy lifting or strong flexion of the spine.  The 
veteran was an only child of a broken home, and he was partly 
supporting his mother.  Examination reveal normal spine ROM 
(range of motion) with no asymmetry, spasm, or tenderness.  
Straight leg raising was negative, motor, sensory and reflex 
examination of the LE's (lower extremities) as unremarkable.  
There was no thigh or calf atrophy.  X-rays of the L-S spine 
revealed sacralization of L5 (partial) with pseudoarthrosis 
of the left transverse process, L5 with the sacrum.  The 
impression was backache due to pseudoarthrosis with 
considerable psychological overlay.  The recommendation was 
instruction in Williams' exercises, trial of full duty, and 
continued evaluation by MHC (mental health clinic).  

A July 2, 1962, record noted that he was depressed, "MHC 
consult."  He was seen for anxiety on July 9.  He had crying 
fits, some confusion of thought for 2 months.  The impression 
was schizoid personality, anxiety.  The veteran was seen at 
the emergency room July 13, 1962, after taking a hand full of 
ASA.  He vomited and was to be seen by mental hygiene.  When 
he was seen on July 14, 1962, it was noted that he had taken 
10 aspirin last night because he wanted to get some rest.  He 
denied any suicidal intentions.  He was to be seen on July 18 
for psychiatric consultation due to his numerous difficulties 
in adjusting to the service.  A July 18, 1962, medical 
examination for RAD (release from active duty) noted "MHCS 
Eval-209."  The examination for release from active duty, 
July 18, 1962, showed no back or psychiatric disorder.  The 
veteran's contemporaneously prepared Report of Medical 
History reflects that he reported frequent pain in the lower 
part of the back, and that he was in good health except for 
lost sleep and pain on lower part of my back.  The lost sleep 
caused weakness.  He checked that he had or had in the past, 
arthritis or rheumatism, dizziness or fainting spells, 
frequent trouble sleeping, and depression or excessive worry.  
He noted that Doctor Johnson of Mercedes, Texas had treated 
him for back injury, for lots of pain in the back.  In the 
physician's summary it was recorded that arthritis of the 
knees was unproven, dizziness was occasional, he had trouble 
sleeping, and his back disease was thoroughly evaluated and 
the diagnosis was "pseudo arthritis with considerable 
emotion overlay."

The veteran's original application for disability benefits in 
April 1975, noted "arthritis" of the lumbar spine three 
weeks after being in service, and a nervous condition.  
Private treatment for arthritis and nervous condition, by R. 
Panzer, M. D., in September 1962, was shown.  It was also 
noted that he received treatment for a nervous condition by 
L. Irurita, M. D., in August 1974, and 1975, and T. Kinder, 
M. D., in August 1974.

Received in January 1975 were copies of records of private 
medical treatment dated in July and August 1974.  When he was 
seen on July 22, 1974, apparently on referral from a doctor 
in Mexico, the veteran complained of low back pain, and 
stated he hand muscular low back pain for "12 years 
duration."  He stated it had been much worse the last six 
months, aggravated by standing and "elevated" by bed rest.  
He was taking Darvon 32 mgs without much relief, and he had 
been told that he needs a fusion of his low back.  Physical 
examination showed fairly full range of motion except there 
was pain on extension located in the low back and just to the 
right side of the midline.  On palpation, especially about 
the S1 area, there was pain on direct palpation, also pain in 
the right para spinal muscles adjacent to S1.  Straight leg 
raising was negative; popliteal compression test was 
negative; and there was no sensory deficit.  Reflexes were 2 
plus bilaterally and knee and ankle jerks were equal.  
Measurement of the lower extremities were equal, and x-rays 
brought with the veteran and made in Mexico revealed 
possibility of a lumbarization of the 1st sacral segment or 
possibility of sacralization of the 1st lumbar segment.  
There was some blurring of the facet join at L5-S1 but the x-
rays were not of proper quality to make a definitive 
diagnosis.  The impression was congenital abnormality in low 
back with possible lumbarization of the S1 segment; also 
postural backache.  

The August 9, 1974, record noted that x-rays made at "M & 
C" revealed either a sacralization of the L5 fragment or a 
lumbarization of the S1 fragment.  Six lumbar vertebrae were 
seen on the AP (anterior-posterior) of the lumbar spine.  The 
possibility that T12 had a poor residual rib and appears as a 
lumbar vertebra was entertained.  The entire thoracical 
lumbar spines were repeated by Martin & Chap that revealed 
the probable lumbarization of the S1 fragment.  There was 
asymmetrical lumbarization, and it was much more solid on the 
left with a poor joint formation on this left side.  On the 
right, there was more complete differentiation with 
articulation with the non-movable 1st sacral segment.  This 
was considered to be a better facet join; it was noted that 
the veteran had had problems in the military, was on extended 
sick leave for numerous occasions and was told he had nothing 
wrong with his back.  However, it is obvious from studies 
brought with the veteran, taken in Mexico, and the new x-rays 
taken at this time, that the veteran has an obvious 
congenital deformity or more properly termed, an irregularity 
of vertebral differentiation in the low back.  This could 
certainly explain his episodic periods of low back pain.  The 
inequality of the facet formation between the last moveable 
vertebra and the 1st sacral segment could certainly be a 
cause of facet joint arthritis with secondary muscle spasm in 
the area to prevent excess motion.  It was believed that the 
veteran's prognosis was guarded, and that he may have 
problems in the future.  He was to be given medication and 
flexion exercises.  Temporarily he should restrict his 
activity, especially twisting or severe bending, but he may 
engage in ordinary work where he does not have to bend or 
twist to extreme degrees.  Physical examination revealed ROM 
to be within normal limits to all parameters, with no 
guarding on ROM.  Palpation of the back was negative for pain 
and reflexes were 1 plus bilaterally with depressed but equal 
knee and ankle jerk.  Straight leg raising showed hamstring 
tightness on straight leg raising but no radiation of pain.  
Sensory examination showed no deficit.  A corset with rigid 
stays to be worn while working was recommended, and Indocin 
was to be instituted.  At the bottom of the August report 
were the initials H.J.K., MD.

A July 1974 report from R. C., D.C., also received in January 
1975, indicates the veteran had been a patient for two 
months.  X-rays revealed that the articulation between the 
right transverse process of the 5th lumbar vertebra with the 
right base of the sacrum bone completely welded 
(sacralization) plus chronic subluxation of the 4th lumbar 
vertebra.  

It was noted in a private psychiatric report by L. Irurita, 
M. D., dated May 26, 1975, that the veteran first came to see 
him June 18, 1974, mainly for manifestations of depression, 
severe pain in the lower back especially with rotatory 
movement of the spine, difficulty sleeping, and feelings of 
being a failure.  He was tearful on and off during the first 
interview as he talked about the time that he spent in 
service.  It was reported that he entered the Army 
voluntarily March 14, 1962, and some time after he began to 
develop severe lower back pain.  Apparently he began to 
complain of this pain and the visits to the dispensary became 
quite frequent, but no lesion that could explain the pain 
could be found and then apparently his superiors became 
rather upset with his behavior and, according to the veteran, 
began to increase his work load and to put more pressure on 
him than on the other inductees.  The veteran believed that 
nobody understood his condition and pretty soon began to 
develop nervousness, inability to sleep, and the pain in his 
lower back became worse.  Soon he developed manifestations of 
depression.  Apparently the condition became intolerable even 
though the veteran had dreamed to work hard and to become a 
career man in the Army.  This situation became so bad that 
the veteran believed that his situation was desperate and was 
ready to leave the service and come home to get treatment for 
his disability since he apparently could not get it while in 
the service.  He was offered a discharge and he signed it 
without knowing the conditions under which he was being 
released.  The next day he found these conditions and there 
were completely unacceptable to him.  

It was recorded that it was important to note that a report 
dated July 19, 1962, and signed by the psychiatrist of his 
unit, stated that the veteran was depressed and had 
"periodic bouts of crying and self pity."  It was also 
indicted that the veteran had on one occasion taken excessive 
quantities of medication.  In spite of these findings, the 
veteran did not receive the proper psychiatric treatment 
indicated for his condition.  

Dr. Irurita also reported that even though during all his 
visits to the Army doctor nothing was found, an examination 
performed by H. Keillor, M. D., on July 22, 1974, revealed 
"either a sacralization of the L5 fragment or a 
lumbarization of the S1 fragment.  There are 6 lumbar 
vertebrae seen on the AP of the lumbar spine.  The 
possibility that T12 has a poor residual rib and appears as a 
lumbar vertebra is entertained."  Further, the orthopedist 
entertained as the most probable condition, lumbarization of 
the S1 fragment.  There was further recitation of the 
findings by Dr. K.  Dr. K. concluded that it was obvious from 
prior and current studies that the appellant has an obvious 
congenital deformity, or more properly termed, an 
irregularity of vertebra differentiation in the low back, and 
this could certainly explain his episodic periods of low back 
pain.  

Dr. Irurita stated that he firmly believed that the veteran 
suffered unnecessarily during the time he was in service, 
mainly due to lack of treatment not only of his back 
condition, but also of his emotional reaction to it.  It was 
noted by Dr. K., an orthopedist, that the veteran actually 
suffered from a congenital deformity of the spine that can 
produce periodic pain.  The veteran was "also diagnosed by 
the psychiatrist of his unit as suffering a disability for 
which he did not receive any treatment, etc."  Dr. Irurita 
strongly believed that the veteran's condition was service-
connected and he should be entitled to medical and 
psychiatric treatment, medication, financial compensation, 
and change of the basis for his discharge from service from 
unsuitability to medical for the reasons given above.  It was 
noted that the veteran had been treated with antidepressants 
and anti-anxiety medication and painkillers and his condition 
has improved only slightly.  Apparently "he keeps on 
reliving the ordeal that he suffered while in the service."

Also received in June 1975 was a Certificate of Attending 
Physician, signed by Dr. Irurita, showing treatment from June 
18, 1974 to the present.  The diagnoses for the veteran were 
depressive neurosis with severe somatic complaints and crisis 
of anxiety, and congenital deformity of the spine 
(irregularity of vertebra differentiation in the low back.)

Received in January 1976 was a letter from Dr. R. Panzer, in 
August 1975, to Dr. Irurita. The letter noted that the 
appellant was first seen September 10, 1962, reporting a 3-
year history of recurring episodes of lumbar and mid-dorsal 
back pain accentuated by exercise.  He gave no history of 
injury, and it was interesting that he was recently 
discharged after only five moths of service in the Army.  
Examination in the Army apparently did not reveal any 
pathology.  The veteran was seen at periodic intervals 
between 1962 and 1965, and continued to have low back pain.  
There was consultation with Dr. Milan, an orthopedic surgeon, 
in 1964, who stated that his pain was not due to any recent 
injury.  Dr. Panzer indicted that a complete study of the 
back was not done because of the infrequent visits of the 
veteran, and because of financial consideration.  Dr. Panzer 
was more concerned about the appellant's mental disturbance 
than his physical disability.

The appellant, in a statement in August 1976, agreed that he 
had a congenital back abnormality; however he maintained that 
he should have been treated for the pain, and not told that 
it was just in his head.

	Evidence since November 1976

Received in August 1978 were copies of records of private 
treatment for the veteran's complaints of back pain in 1974.  
Range of motion was within normal limits, there was no 
guarding, and palpation of the back was negative for pain.  
Reflexes were 1 plus bilaterally, ankle jerks were equal, and 
straight leg raising showed no radiation of pain.  There was 
no sensory defect.  The impression in July 1974 was 
congenital abnormality in low back with possible 
lumbarization of the S-1 segment; also postural backache.  
The physician was apparently Dr. K.  Also received in August 
1978 was another statement from Dr. Irurita, which was 
repetitious of the 1975 statement.  It was noted that Dr. K. 
had stated that the congenital condition of the appellant's 
spine could produce periodic episodes of pain, especially 
with certain kinds of movement.

Received in October 1982 were a host of documents submitted 
on behalf of the veteran, to include a copy of an April 1962 
letter from the appellant to his mother, in which reference 
was made to the appellant's back hurting once in a while, and 
that the training was not hard except he was having trouble 
with his back.  There was a copy of a July 19, 1962, 
psychiatric evaluation noting that repeated medical 
examinations did not unearth any actual physical disability.  
A copy of a July 23, 1962, certificate concerning the 
appellant's training, noted his complaints of back pains, 
lack of an organic basis for the complaints, academic failure 
and poor acceptance of discipline.  Other documents concerned 
awards in school, including a letter award for football in 
junior high school.

Also received was a statement dated in October 1982, from the 
appellant's mother.  She noted that in the 10th grade the 
appellant complained of back pain, was seen by a doctor, 
received medication and the pain never returned.  She 
reported that he played football and was not hurt.  

In July 1990 the veteran submitted a statement from a pre-
service employer, attesting to the veteran's ability to carry 
out a 7 day a week job.

An August 1990 VA MRI (magnetic resonance imaging) of the 
appellant's lumbar spine, revealed flattening and 
degeneration of the L4-L5 disc, probably the site of previous 
surgery.  There was no finding of recurrent disc herniation, 
and no other abnormalities were demonstrated.

The VA hospital discharge summary dated June 1991, noted that 
he reported being treated poorly after back injury in service 
which was not diagnosed.  His complaints included chronic low 
back pain.  His medical history was significant for a 
laminectomy in March 1990.  In was recorded that he held a 
government job for 13 years, was retired medically in 1980, 
and lost a substitute teaching job after about 4 years, 
secondary to a back injury.  He currently had a workmen's 
compensation law suit pending.  The discharge diagnoses 
include chronic low back pain.

The veteran, in a statement in October 1992, reported that he 
developed a severe lower lumbosacral injury in service that 
was operated on after service.  

VA out patient clinic records from 1990 to 1992, include 
references to the appellant's complaints of back pain and 
back surgery.

Received in April 1993 were copies of receipts from a drug 
company, variously dated in the 1960's, showing payment on 
prescriptions.

In hearing testimony in January 1996, the appellant reported 
experiencing pain in high school, treated conservatively and 
it resolved.  In service he bent over and experienced real 
bad pain either from bending down or moving heavy rocks.  He 
saw a doctor but was not given any pain pills.  He noted that 
he was still having problems, Transcript (T.) p. 2.  He 
questioned whether he had a disc problem in service, and 
noted that he was working on the job when picked up a child, 
felt a strain, received chiropractor treatment and later an 
MRI showed a bulging disc, T. p. 3.  The appellant noted that 
it took a MRI to show the disc problem, T. p. 4.  It was 
opined that the military did not properly treat the veteran's 
back after the injury, and that he as prescribed medication 
shortly after service, T. p. 6.  

The veteran, in a statement in June 1996, set forth the 
reasons he believed he should be service connected for his 
back condition, and he submitted copies of numerous 
documents, a great number of which had been submitted 
previously.  The documents covered a range including college 
transcripts, school awards, medical receipts, and his 
upgraded discharge.  All of these documents have been 
reviewed and considered in his claim.  The documents included 
a medical center CT (computed tomography) of the lumbar 
spine, in April 1996, showing scaring related to disc 
surgery, and nerve root impingement bilaterally at L4-L5.  

In file are VA out patient clinic records for the veteran 
from 1994 to 1996.  Those records show reference to his 
complaints of back pain.

The veteran, in Travel Board hearing testimony in January 
1997, noted his pre-service back pain, the circumstances of 
his initial back pain in service, and that he was treated for 
back problems shortly after service, T. pp. 4, 5, and 8.  
Reference was made to his current back problems, T. p. 12.  

Per the May 1997 remand, the RO, later that same month, 
requested that the appellant provide additional information 
and records of treatment concerning his post-service back 
injuries.  He did not respond in this regard.  In September 
1997 he was requested to provide additional information 
concerning his post-service private treatment, to include his 
civil service retirement.  There was no apparent response.

In a statement in September 1997, the appellant pointed out 
that his entrance examination was negative, and reported that 
his second day in service he pulled a back muscle when 
twisting and throwing his duffel bag into a truck.  A few 
days later when picking up heavy rocks in a ditch he had no 
problems with his back.  A few days later, on "police call" 
he experienced pain in his back when he bent down.  He also 
noted his back problems in 1989 and 1990.

Received in file, apparently in January 1998, was a copy of a 
June 1974 medical certificate, in Spanish.  Dr. Ramirez noted 
the transitional lumbosacral vertebrae, 12 years of chronic 
pain, and the need for bone fusion.  Also received was a copy 
of the operative report for the disc herniation with spinal 
instability, in June 1997.

G. S., D. C., in a statement dated in August 1998, reported 
that the appellant had been under his care for conservative 
management of his low back condition.  The appellant's 
congenital variation in his lumbar spine anatomy was noted, 
and it was opined that this condition was know to be 
biomechanically unstable, and could lead to premature 
osteoarthritis, degenerative disc lesions, and nerve root 
irritation.  It was concluded that the veteran's condition 
"was aggravated by service related activity."  

VA orthopedic examination was provided in January 1999.  The 
appellant's service medical records were reviewed, and the 
mild back strain, and backache due to pseudoarthrosis of the 
left L-5 transverse process were noted.  The post-service 
back injuries were also noted.  It was recorded that a 
moderate amount of symptom embellishment was encountered 
during the course of the interview and review of history.  
The appellant's claims file was also available for review, 
with reference to the post-service back surgeries.  There was 
physical examination, x-ray studies of the lumbar spine, and 
comparison with previous x-rays, thought to be from Mexico in 
1974.  The diagnoses were lumbar strain, mild, resolved; 
degenerative disc disease of the lumbar spine, mild, post-
operative L4-5 arthrodesis with instrumentation for herniated 
nucleus pulposus, questionable spinal instability; and 
enlarged right L-5 transverse process with an arthritic 
pseudoarthrosis.  

The appellant, during VA psychiatric examination in December 
1998, reported that his symptoms in service included severe 
constipation and right leg swelling, in addition to back 
pain.  

The January 1999 VA examiner noted that the veteran's current 
back problems were quite significant, and that it was also 
quite clear that the time line from the original complaints 
of low back pain in 1962, and the subsequent initial surgical 
procedure in 1990 showed no correlation.  It was recorded 
that "[t]here is no evidence, in fact there is evidence to 
the contrary, that he did not have a disc herniation at the 
time of his original complaint of back pain." It was the 
opinion of the examiner that the appellant's "current back 
complaints are related to a significant disc pathology at L4-
5, and that they have no relationship to a twisting type 
injury, throwing a duffel bag onto a truck."  The examiner 
noted that his opinion was explained in great detail to the 
appellant, to include how significant trauma to the lower 
back does led to discogenic pathology at a later time but 
such was not the case with the appellant.  Further, the 
"pseudoarthrosis and articulation of the L5 transverse 
process, may have caused some mild exacerbation, but that 
process did not result in any surgical procedures and it is 
clear from his military as well as his VA history, that he 
did not experience any discogenic pathology at the time of 
the original injury."  

Analysis

The greater part of the evidence since the denial of service 
connection for congenital back disability in 1976, is 
cumulative or redundant, except for the opinion by the 
chiropractor, in August 1998.  While it appears that the 
chiropractor relied on history as provided by the appellant, 
the congenital deformity of the lumbar spine was addressed 
directly, its relationship to other back disabilities 
apparently was implied, and the unequivocal opinion was that 
at least the congenital condition was aggravated by service 
related activities.  For the limited purpose of determining 
whether evidence is new and material, its credibility must be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This 
medical opinion is significant as it links at least the 
congenital deformity to military service by way of 
aggravation, and it must be considered in order to fairly 
decide the merits of the claim.  In other words, there is new 
and material evidence to reopen the appellant's claim for 
service connection for congenital back abnormality.  The next 
step is to determine if the claim is well-grounded, and if 
so, has the duty to assist been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).  For the limited purpose of determining whether a 
claim is well grounded, evidentiary assertions must be 
accepted as true.

In order for a claim for claim for service connection to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  In this instance while the congenital 
defect of the appellant's spine is not a disease of injury 
for VA compensation benefit purposes, it can be aggravated, 
and that aggravation would represent a disability for VA 
purposes..  

The private chiropractor in August 1998 referred to the 
appellant's back condition as congenital variation involving 
the lumbar spine.  While a congenital defect itself may not 
be service connected on the basis of incurrence, 
consideration must still be given as to whether the 
congenital defect was subject to superimposed disease or 
injury.  If such superimposed disease or injury occurs during 
service, service connection may be granted for the resultant 
disability.  VAOPGCPREC 82-90.

The private chiropractor opinion, based on history as 
provided by the appellant, and not on review of the claims 
file, was to the effect the congenital lumbar abnormality was 
aggravated by service.  The chiropractor did not address the 
quantum of increase due to service-related activities, or the 
objective manifestations demonstrating an increase in the 
underlying disorder.  He also stated that the congenital 
variation influenced the biomechanics of the lumbar spine and 
could lead to arthritis and disc disease.  The Board finds 
that this report is sufficient to satisfy the elements of a 
well-grounded claim, in regard to aggravation of the 
congenital defect, with resultant increased disability.  The 
Board further finds that the duty to assist under 5107(b) has 
not been fulfilled. 


Service Connection for an Acquired Psychiatric Disorder

	Evidence at the time of the November 1976 Board decision

Service medical records disclose that the February 1962 
examination for entry into service was negative for a 
psychiatric disorder.  During service the veteran was treated 
for back complaints.  A May 7, 1962, dispensary record 
reflects back complaints, and mental hygiene requests further 
check up on the back before discharge.  He was to be sent to 
an orthopedic clinic.  A July 2, 1962, record noted that he 
was depressed, "MHC consult."  He was seen for anxiety on 
July 9.  He had crying fits, some confusion of thought for 2 
months.  The impression was schizoid personality, anxiety.  
The veteran was seen at the emergency room July 13, 1962, 
after taking a hand full of ASA.  He vomited and was to be 
seen by mental hygiene.  When he was seen on July 14, 1962, 
it was noted that he had taken 10 aspirin last night because 
he wanted to get some rest.  He denied any suicidal 
intentions.  He was to be seen on July 18 for psychiatric 
consultation due to his numerous difficulties in adjusting to 
the service.  A July 18, 1962, medical examination for RAD 
(release from active duty) noted "MHCS Eval-209."  The 
examination for release from active duty, July 18, 1962, 
showed no back or psychiatric disorder.  The veteran's 
contemporaneously prepared Report of Medical History reflects 
that he reported frequent pain in the lower part of the back, 
and that he was in good health except for lost sleep and pain 
on lower part of my back.  The lost sleep caused weakness.  
He checked that he had or had in the past, arthritis or 
rheumatism, dizziness or fainting spells, frequent trouble 
sleeping, and depression or excessive worry.  He noted that 
Doctor Johnson of Mercedes, Texas had treated him for back 
injury, for lots of pain in the back.  In the physician's 
summary it was recorded that arthritis of the knees was 
unproven, dizziness was occasional, he had trouble sleeping, 
and his back disease was thoroughly evaluated and the 
diagnosis was "pseudo arthritis with considerable emotion 
overlay."

When the veteran originally applied for disability benefits 
in April 1975, he reported a nervous condition in service, 
and private treatment for arthritis and nervous condition, by 
R. Panzer, M. D., in September 1962, was shown.  It was also 
noted that he received treatment for a nervous condition by 
L. Irurita, M. D., in August 1974, and 1975, and T. Kinder, 
M. D., in August 1974.

Received in January 1975 is a receipt from Dr. Irurita, dated 
in September 1974, showing psychiatric consultation for the 
veteran.  

It was noted in a private psychiatric report by L. Irurita, 
M. D., dated May 26, 1975, that the veteran first came to see 
him June 18, 1974, mainly for manifestations of depression, 
severe pain in the lower back especially with rotatory 
movement of the spine, difficulty sleeping, and feelings of 
being a failure.  He was tearful on and off during the first 
interview as he talked about the time that he spent in 
service.  It was reported that he entered the Army 
voluntarily March 14, 1962, and some time after he began to 
develop severe lower back pain.  Apparently he began to 
complain of this pain and the visits to the dispensary became 
quite frequent, but no lesion that could explain the pain 
could be found and then apparently his superiors became 
rather upset with his behavior and in according to the 
veteran, began to increase his work load and to put more 
pressure on him than on the other inductees.  The veteran 
believed that nobody understood his condition and pretty soon 
began to develop nervousness, inability to sleep, and the 
pain in his lower back became worse.  Soon he developed 
manifestations of depression.  Apparently the condition 
became intolerable even though the veteran had dreamed to 
work hard and to become a career man in the Army.  This 
situation became so bad that the veteran believed that his 
situation was desperate and was ready to leave the service 
and come home to get treatment for his disability since he 
apparently could not get it while in the service.  He was 
offered a discharge and he signed it without knowing the 
conditions under which he was being released.  The next day 
he found these conditions and there were completely 
unacceptable to him.  Dr. Irurita. opined that the appellant 
suffered unnecessarily in service due to lack of treatment 
for his back and emotional reaction to it.  He strongly 
believed that the appellant's condition was "service 
connected."  He treated the veteran with anti-depressants 
and anti-anxiety medication and painkillers and his condition 
improved only slightly.  Apparently the veteran "keeps on 
reliving the ordeal that he suffered while in the service."  

Also received in June 1975 was a Certificate of Attending 
Physician, signed by Dr. Irurita, showing treatment from June 
18, 1974 to the present.  The diagnoses for the veteran were 
depressive neurosis with severe somatic complaints and crisis 
of anxiety, and congenital deformity of the spine.

Dr. R. Panzer, in August 1975, noted seeing the appellant in 
September 1962, with a 3-year history of recurring episodes 
of lumbar and mid-dorsal back pain accentuated by exercise.  
Reference was made tot he veteran's military service, and 
that his main complaint during this time was nervousness and 
insomnia.  Dr. Panzer was more concerned about the 
appellant's mental disturbance than his physical disability.

The veteran was provided VA psychiatric examination in 
January 1976.  His past medical records were available and 
reviewed.  The veteran reported that he signed some papers 
but did not realize what he was signing, and when he found 
out that signed papers indicating that he had no salvageable 
value to the service he tried to get them reconsidered and to 
change his type of discharge.  When he failed he felt that as 
though he were a disgrace.  Over the years he continued to 
have difficulty with his back and with nervousness and had 
consulted a psychiatrist in Texas.  At the present time he 
was seeing a doctor regularly and taking medication.  A copy 
of a letter from his doctor was in file.  The veteran 
primarily complained of depression, fatigue, irritability and 
inability to sleep.  His medication seemed to help to some 
extent.  He was working for the Department of Agriculture in 
Brownsville, Texas, and had missed some work because of his 
nervousness.  He lived with his mother, he had difficulty 
sleeping on occasion and his appetite was good.  

Mental status examination showed some anxiety and 
tremulousness during the interview.  His speech was somewhat 
less than spontaneous, however he answered questions 
relevantly and coherently.  His mood was that of depression 
and his affect was slightly flattened.  He did not describe 
any delusions or hallucinations, and he was oriented as to 
time, place, and person.  His memory seemed good for both 
recent and remote events, his insight was somewhat 
superficial but his judgment seemed to be good.  The 
diagnosis was schizoid personality.  The examiner noted that 
from history he was able to obtain that the veteran had never 
had a psychotic episode and was competent to handle his own 
affairs.  

The appellant, in a statement in August 1976, agreed that he 
had a congenital back abnormality; however he maintained that 
he should have been treated for the pain, and not told that 
it was just in his head.  He felt that he spent too many 
weeks with pain day and night, that it made him a nervous 
wreck, and now he needed treatment for his nervous condition.

	Evidence since November 1976

Dr. Irurita, in a statement in July 1978, referred to his May 
1975 report, and that on review of information available to 
him, including a 1962 diagnosis of passive-dependent 
personality, with multiple somatic symptoms and mild 
depression, that he considered it important that the 
appellant was still being treated for repeated episodes of 
depression which he never showed before service.  It was 
further opined that "[I]n the sense the depression that he 
is suffering at the present time and for which he had to 
receive electroshock treatment in 1976 by another 
psychiatrist and not by me is service connected."  Dr. I. 
believed that if more facts were objectively investigated, it 
would be obvious that the appellant had a nervous condition 
that was service connected.  

Received in October 1982 was a copy of a July 19, 1962 
consultation by mental hygiene service for the appellant.  It 
was noted that he was referred for administrative psychiatric 
evaluation because of repeated and excessive somatic 
complaints resulting in a number of dispensary visits.  It 
was recorded that repeated medical examination had not been 
unable to unearth any actual physical disability and repeated 
efforts at supportive psychiatric and medical therapy had 
been to no avail.  The patient stated that he was generally 
unable to function or perform because of his multiple 
physical complaints and he indicated that he had no real 
interest in performing his duties effectively.  He was tired, 
disinterested, and could not tolerate the pressure and 
excessive harassment which he felt was being placed on him.  
The diagnosis was passive-dependent personality, with 
multiple somatic symptoms and mild depression, EPTS (existing 
prior to service).  The Board notes that the copy submitted 
by the appellant indicates that additional information was on 
the other side, but such information was not included.  There 
was also a July 23, 1962 certificate from the commander of 
the appellant's training unit.  This certificate noted that 
the appellant was going on sick-call excessively, with 
complaints of back pain, that examination failed to show 
anything wrong, and as a result mental hygiene consultation 
had been requested.  It was reported that since his arrival 
for Advanced Individual raining (AIT), the appellant had been 
a complete academic failure.  He was unwilling to make an 
effort to learn, he accepted discipline poorly for superiors, 
did not mix well, and did not have any salvage value.  

Also received was a statement dated in October 1982, from the 
appellant's mother, who noted that when the appellant went 
into service there was no evidence of any illness, and when 
he returned she noticed he was very ill with emotional 
problems.  He was depressed and nervous since that time, saw 
doctors after his discharge, and had gotten worse.  His 
school grades and Army physical were good when he entered 
service, and his problems began in service.

The appellant, in a statement in May 1990, noted that he 
first felt his mental deterioration in basic training.  He 
went to a dispensary for treatment of his low back pain, and 
afterwards felt very depressed and could not sleep or relax.  
His condition worsened, and he told his commanding officer 
that he needed medical help and was the officer threatened to 
send the appellant to the stockade, "and I took off 
running."  He was then sent to a psychiatrist who informed 
him that he needed to function or be discharged.  He signed a 
piece of paper and was given a general discharge.  

Received in July 1990 was a copy of a November 1982 statement 
from a former employer of the appellant (1958-1960), to the 
effect the appellant was dependable employee.

The appellant was hospitalized at a VA medical facility in 
June 1991.  It was recorded that he had a long history of 
depressive episodes with interludes of "normal mood."  He 
felt he had been treated poorly in the military, and suffered 
from chronic low back pain, depressive episodes, crying 
spells, decreased sleep, and decreased appetite in service.  
After his discharge he began a long history of depressive 
mood swings, feelings of guilt, shame, confusion, and low 
self-esteem.  There were also periods of suicidal ideation, 
decreased sleep, decreased eating, anhedonia, and angry 
outbursts.  He was seeing a VA physician.  Various 
psychiatric diagnoses included bipolar disorder, depressed, 
anxiety disorder, and schizoaffective disorder.  Treatment of 
ECT (electroconvulsive therapy) in 1985, and sodium Amytal  
from 1976 to 1978 were noted.  The appellant was well 
groomed, his eye contact was good, and his speech was without 
deficit.  His mood did not appear depressed although he 
complained of depression.  His affect was appropriate with 
the exception of seeming somewhat euthymic while complaining 
of depression.  His affect was not labile or abnormal and his 
sensorium was clear.  He was alert and oriented times three.  
His thought processes were coherent, logical and goal-
directed, although he was somewhat circumstantial.  His 
reports were consistent with paranoid feeling involving the 
insurance company.  His thought content revealed that he had 
suffered auditory hallucinations in the past.  

The appellant was admitted with the diagnosis of 
schizoaffective versus bipolar depressed.  He exhibited no 
characteristics consistent with a bipolar disorder.  He was 
mildly to moderately depressed on admission and very 
preoccupied with injury in service and the dishonor done to 
him.  The pertinent discharge diagnosis was schizoaffective 
disorder, depressed.

In file are copies of VA clinical records for the appellant 
from 1990 into 1992.  Information recorded for clinical 
purposes in April 1990, noted a psychiatric history of 
depression and EST (electroshock therapy, 13 times) in 1975, 
and hospitalization for evaluation in 1980.  The examiner had 
seen him for 3 years for treatment.  The assessment was 
dysthymia, secondary insomnia, and anxiety.  A July 16, 1991 
record noted that the veteran had carried numerous diagnoses, 
to include bipolar disorder, schizoid personality, anxiety 
disorder, and schizo-affective disorder of the bipolar type 
with severe paranoid features.  It was noted on July 24, 
1991, that the results from psychological testing, and a 
diagnosis of schizoaffective disorder were discussed.  In 
February 1992 there was an assessment of bipolar disorder.

Received in October 1992 were copies of material, most of 
which had been submitted previously.  The appellant annotated 
the material.  The copies of photographs were to contest the 
assertion that he did not have friends in service.  

A statement from L. E., dated in March 1993, was to the 
effect that as a mail carrier, he was aware that the 
appellant had a nervous condition "when he came out of 
service."

In hearing testimony in January 1996, the appellant discussed 
his mental health treatment in the 1970's, and how he was not 
properly treated in the service, T. pp. 7-12.  He felt his 
anxiety in service came from the back pain, T. p. 12.  

The appellant, in a statement in June 1996, again recounted 
his back problems and pain in service, asserting that his 
pain was not treated.  

The appellant, in testimony before a traveling member of the 
Board, in January 1997, reported that the psychological 
factors in service included insomnia, not eating well, anger 
because they didn't believe him, and a lot of pain, T. p. 6.  
He did not agree with the diagnosis of schizoid personality, 
or that he didn't have close friends, T. p. 7.  The appellant 
stated that every since service he had never been able to get 
his life together, T. p. 10.  

In file are VA out patient clinic records for the appellant, 
from 1992 into 1997.  An August 1992 treatment plan showed a 
diagnosis of schizoaffective disorder, bipolar type with 
paranoid features.  In January 1994 there was a diagnosis of 
adjustment disorder with depressed mood, in remission, and 
history of schizoaffective.  The May 1995 assessments were 
dysthymia, and personality disorder.  The diagnostic 
impressions in August 1997 were dysthymic disorder with 
anxious mood; bipolar disorder, prior history; and 
personality disorder.  A July 1997 psychological assessment 
noting psychological testing and clinical interview the 
appellant and spouse, noted current treatment for depressive 
disorder.  Behavioral observations and evaluation findings 
showed no active psychotic thought processes, and the 
appellant was alert, well oriented and exhibited no 
significant cognitive deficits.  Attention, concentration, 
memory function, and language use were all within normal 
limits.  The appellant exhibited poor insight into his 
presenting problems and poor to fair judgment in his efforts 
to resolve these problems.  It was noted that emotionally the 
veteran exhibited depressed mood, and that "[D]epressive 
disorder is evidenced through self-reported symptoms 
involving feelings of depression, tearfulness, feelings of 
worthlessness, and difficulty sleeping."  The Axis I 
diagnosis was major depression, recurrent (with some symptoms 
under remission).  The Axis II diagnosis was obsessive-
compulsive features.  

The appellant, in a statement dated in September 1997 again 
recounted his back problems in service and his treatment by 
the Army.  Accompanying his statement were copies of records 
associated with is employment in the late 1970's.  A March 
1979 report noted the appellant's "sickness cycles" wherein 
the appellant seemed very disturbed by past events, memories 
of people he identified as hurting or affecting his career, 
and very dramatic depressed feeling with a great sense of 
insecurity and anxiety.  Psychiatric treatment for over 5 
years was reported.  There were also copies of records of 
prescribed medication for the appellant in the 1960's.  

VA psychosocial evaluation of the appellant was performed in 
May 1998.  It was recorded that the appellant claimed that 
his untreated back condition while in service led to mental 
health problems in a later day.  The appellant recounted his 
problems in service.  His work history and psychiatric 
history were also given.  The information was not entirely 
consistent with previous history.  The assessment was that 
the appellant suffered and continued to suffer with anxiety 
and depression symptoms such as depressed mood, fatigue, 
feeling nervous, mood swings, irritability, and trouble 
staying asleep. 

VA psychiatric examination was conducted in December 1998.  A 
background on the appellant, from the record, was given.  The 
appellant reported that his depressive symptoms were directly 
related to the military not being able to realize that he had 
a medical problem.  Objective findings included angry mood, 
and impaired recent memory, with no other abnormal findings.  
There was reference to auditory and visual hallucinations in 
the past.  No psychological testing was deemed necessary.  
The Axis I diagnosis was "[r]ule out external incentive. He 
does not meet any criteria for schizoaffective disorder; he 
has not had a manic episode in the past or a major depressive 
episode in the past."  The Axis II diagnosis was personality 
disorder not otherwise specified.  The appellant feels very 
entitled to receiving compensation.  His stressor's were said 
to include bankruptcy 4 months before.  The Global Assessment 
of Functioning was 70 to 80, and it was noted that if 
symptoms were present they were transient and expectable 
reactions to psychosocial stressors.  He was not impaired 
occupationally.  He is able to work as a security officer and 
appeared to have a stable marriage.



Analysis

In the statement of the case of September 1993, the RO 
provided the veteran with the provisions of 38 C.F.R. 
§ 3.156(a), and held that the veteran had not submitted 
evidence to "well ground" his claim and therefore it was 
not "new and material."  The Hearing Officer in February 
1996 found that the veteran had not reopened his claim 
because most of his additional evidence was cumulative or 
redundant, and that recent medical evidence reflecting 
current disability did not link the current disability with 
service.  In the March 1999 supplemental statement of the 
case, the RO again cited the provisions of 38 C.F.R. 
§ 3.156(a), however, the RO also cited to the now invalidated 
Colvin standard for new and material evidence.   The RO 
pointed out that the most recent examination failed to show 
the presence of an acquired psychiatric disability.  In the 
June 1999 supplemental statement of the case, the RO referred 
to the now invalidated Colvin standard and held that while 
the veteran had submitted new evidence, is was not material 
because it was not directly relevant to the issue being 
considered.  The RO then went on to find that a depressive 
neurosis was not incurred or aggravated in service as the 
service medical records were entirely negative for 
complaints, treatment or diagnoses of a depressive neurosis.  
The RO further held that the post service nervous conditions, 
identified as schizoaffective disorder and "anxiety and 
depression," were too remote from service to support a grant 
of service connection.

The Board finds that the RO has effectively ruled in every 
possible alternative in this case.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995).   The original statement of the case, as 
well as part of the Hearing Officer's determination finding 
no competent evidence establishing a link between post 
service disability and service, effectively denied the claim 
as not well grounded.  The March 1999 supplemental statement 
of the case, noting there was no current acquired psychiatric 
disability demonstrated, was also consistent with a finding 
that the claim was not well grounded on the basis of the lack 
of current disability.  The Hearing Officer held that the 
additional evidence was cumulative or redundant, and thus not 
new.  Winters, supra.  The June 1999 supplemental statement 
of the case effectively ruled in the alternative that the 
evidence was not material and then went on to make findings 
consistent with a review on the merits.  While the RO has 
referred to the now invalidated Colvin standard on new and 
material evidence, the veteran was also provided with the 
correct standard repeatedly, has had adjudications consistent 
with the correct standard, and has exercised his right to a 
hearings on appeal.  Accordingly, the Board concludes that it 
is not prejudicial for the Board to review the claim without 
further procedural development.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The greater part of the evidence since the denial of service 
connection for a psychiatric disorder in 1976, is new in the 
sense that it was not of record at the time of the 1976 
determination.  The Board would rule first, however, that the 
only significant piece of evidence addressing the question of 
service connection submitted to support the veteran's claim 
is fundamentally cumulative or redundant, and thus not new 
evidence under 38 C.F.R. § 3.156(a).  The opinion of Dr. 
Irurita in 1978 simply repeats the opinion that was before 
the Board in 1976, without any substantive change in fact or 
analysis; thus, it is cumulative.  The remaining evidence, 
while it shows that various diagnoses of an acquired 
psychiatric disorder have been entered, does not provide any 
indication of a relationship of such a disability to service.  
The veteran is not competent to provide either a medical 
diagnosis or a medical opinion as to causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, under 38 C.F.R. 
§ 3.156(a) the remaining evidence is not material.  

The Board would next rule in the alternative that even 
assuming the claim was reopened, it is not well grounded.  
The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The first requirement of a well-grounded claim is current 
disability.  The most recent examination of record of 
December 1998 shows no acquired psychiatric disability.   
While the examiner diagnosed a personality disorder, such a 
disorder is not a disease or disability for VA compensation 
benefit purposes.  38 C.F.R. § 3.303(c), 4.9, (1999).  The 
Board would point out that the various reports of Dr. Irurita 
discuss psychiatric pathology in generalized terms and do not 
clearly indicate a psychiatric diagnosis.  Complaints, even 
recorded complaints, of depression and anxiety, by themselves 
are merely symptoms, and must be linked to an identifiable 
underlying malady or condition to establish a diagnosis.   
See Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 
29, 1999).  Evidence prior to December 1998 provide a number 
of diagnoses of various acquired psychiatric disabilities, 
however, there is no competent medical evidence linking any 
of these disabilities to service or service connected 
disability.  Therefore, with regard to these disabilities, 
the third element of a well-grounded claim is not satisfied.  
In this regard, the veteran is not competent to satisfy this 
element with his lay evidence because even if he is competent 
to describe certain symptoms, he is not competent to link 
them to an underlying disability that is not susceptible to 
lay observation.  None of the psychiatric disabilities at 
issue here is susceptible to lay observation.  Savage, supra.

Even were the Board to assume that the claim was well 
grounded, it would make no difference.  The RO has fully 
developed the record and satisfied the duty to assist.  There 
is no indication of any outstanding records that would 
provide evidence relevant to the claim for service connection 
for an acquired psychiatric disability.  The RO has even 
provided the veteran with a contemporaneous examination.  In 
a merits review, the Board finds that the clear weight of the 
most probative evidence is against the claim.  The service 
department medical providers diagnosed a personality 
disorder.  The VA examination in 1976, proximate to service 
and based upon a review of the record, also resulted in a 
diagnosis of a personality disorder.   The most recent 
evaluation, where the examiner reviewed the record, again 
produced a diagnosis of a personality disorder.  The most 
recent examiner further case serious doubt upon the validity 
of any prior diagnosis of an acquired disability.  The Board 
recognizes that the claims file contains various pieces of 
evidence indicating diagnoses of acquired psychiatric 
disability, however, the greatest weight must be assigned to 
those medical opinions founded upon an examination of the 
claimant, an actual review of the record and supported by a 
rationale.  In this case, the VA examination of December 1998 
is entitled to by far the greatest weight, followed by the VA 
examination in 1976.  None of the putative favorable evidence 
in this case individually or collectively comes remotely 
close to being of approximately equal probative weight.  
Therefore, the benefit of the doubt doctrine is not for 
application.
 

ORDER

The claim for service connection for a back disability is 
reopened and well grounded.

Service connection for an acquired psychiatric disorder is 
denied.


REMAND

The veteran had multiple episodes of back complaints in 
service.   In March 1962, it was noted that there was what 
"appears to be evidence of arthritic changes between the 
partially formed right transverse process of L-5 and the 
sacrum."  X-rays of the L-S spine in May 1962 revealed 
sacralization of L5 (partial) with pseudoarthrosis of the 
left transverse process, L5 with the sacrum. 

Post-service private records show that in July 1974, x-rays 
brought with the veteran and made in Mexico revealed 
possibility of a lumbarization of the 1st sacral segment or 
possibility of sacralization of the 1st lumbar segment.  
There was some blurring of the facet join at L5-S1 but the x-
rays were not of proper quality to make a definitive 
diagnosis.  The impression was congenital abnormality in low 
back with possible lumbarization of the S1 segment; also 
postural backache.  The August 1974, x-rays made at "M & C" 
revealed either a sacralization of the L5 fragment or a 
lumbarization of the S1 fragment.  Six lumbar vertebrae were 
seen on the AP (anterior-posterior) of the lumbar spine.  The 
possibility that T12 had a poor residual rib and appears as a 
lumbar vertebra was entertained.  The entire thoracical 
lumbar spines were repeated by Martin & Chap that revealed 
the probable lumbarization of the S1 fragment.  There was 
asymmetrical lumbarization, and it was much more solid on the 
left with a poor joint formation on this left side.  On the 
right, there was more complete differentiation with 
articulation with the non-movable 1st sacral segment.  This 
was considered to be a better facet join.  
It was noted that the veteran has an obvious congenital 
deformity or more properly termed, an irregularity of 
vertebral differentiation in the low back.  This could 
certainly explain his episodic periods of low back pain.  The 
inequality of the facet formation between the last moveable 
vertebra and the 1st sacral segment could certainly be a 
cause of facet joint arthritis with secondary muscle spasm in 
the area to prevent excess motion.  

A July 1974 report from R. C., D.C., also received in January 
1975, indicates the veteran had been a patient for two 
months.  X-rays revealed that the articulation between the 
right transverse process of the 5th lumbar vertebra with the 
right base of the sacrum bone completely welded 
(sacralization) plus chronic subluxation of the 4th lumbar 
vertebra.  

Dr. Irurita reported that an examination performed by H. 
Keillor, M. D., on July 22, 1974, revealed "either a 
sacralization of the L5 fragment or a lumbarization of the S1 
fragment.  There are 6 lumbar vertebrae seen on the AP of the 
lumbar spine.  The possibility that T12 has a poor residual 
rib and appears as a lumbar vertebra is entertained."  
Further, the orthopedist entertained as the most probable 
condition, lumbarization of the S1 fragment.

G. S., D. C., in a statement dated in August 1998, opined 
that the veteran's pre-service back condition was know to be 
biomechanically unstable, and could lead to premature 
osteoarthritis, degenerative disc lesions, and nerve root 
irritation.  It was concluded that the veteran's condition 
"was aggravated by service related activity."  

The January 1999 VA examiner noted that the veteran's current 
back problems were quite significant, and that "[t]here is 
no evidence, in fact there is evidence to the contrary, that 
he did not have a disc herniation at the time of his original 
complaint of back pain." It was the opinion of the examiner 
that the appellant's "current back complaints are related to 
a significant disc pathology at L4-5, and that they have no 
relationship to a twisting type injury, throwing a duffel bag 
onto a truck."  Further, the "pseudoarthrosis and 
articulation of the L5 transverse process, may have caused 
some mild exacerbation, but that process did not result in 
any surgical procedures and it is clear from his military as 
well as his VA history, that he did not experience any 
discogenic pathology at the time of the original injury."  

While the VA medical opinion addresses the origins of disc 
pathology demonstrated after 1975, the record shows a number 
of back disorders other than disc pathology were identified 
in service and through 1975.  There are numerous references 
to disorders of congenital origin.  What the record does not 
reflect, however, is a clear medical opinion explaining the 
classification of the various types of back pathology shown 
in service and prior to 1975, as to whether the pathology was 
acquired, or if congenital, whether it was the product of a 
disease or defect, and if the product of a congenital 
disorder or defect whether it increased in severity in 
service.  While a congenital defect itself may not be service 
connected on the basis of incurrence, consideration must 
still be given as to whether the congenital defect was 
subject to superimposed disease or injury.  In order to 
obtain clarifying medical information on these matters, the 
case is remanded for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  Following the above, the RO should 
contact VA physician, L. Collie, if 
available, in regard to the January 4, 
1999 evaluation and opinion.  The 
physician should be requested to review 
any additional evidence added to the 
record and then provide clarification as 
to whether the variously described 
pathology of the back demonstrated during 
service and at least through 1975 as 
summarized above can be classified 
medically as: 1) an acquired back 
disability; 2) the product of a 
congenital disease, or 3) the product of 
a congenital defect.  

The physician should then address the 
degree of medical probability that any of 
this pathology manifestly and obviously 
pre-existed the appellant's active 
military service.  If any of the 
pathology manifestly and obviously pre-
existed service, what is the degree of 
medical probability that it increased in 
severity in service beyond the normal 
progression of the underlying disability, 
if any, in light of all the evidence of 
record concerning the condition before, 
during, and after service?  A complete 
rationale for any opinion expressed must 
be provided.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner prior to 
the review.

If any opinion can not be provided 
without resort to speculation, the 
examiner should so note.  If the same VA 
physician is not available, the RO is 
respectfully requested to secure an 
opinion on these questions from an 
appropriate VA physician, and that 
physician must be provided an opportunity 
to review the record in this case to form 
a background upon which to formulate such 
an opinion.

3.  The RO should then review any opinion 
obtained and assure that it is responsive 
to all of these questions.  If not, 
corrective action should be taken.  
Stegall v. West, 11 Vet. App. 262 (1998).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

